In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 15-1444
WILLIAM PRICE,
                                                 Plaintiff-Appellant,

                                 v.

CAROLYN W. COLVIN, Acting Commissioner of Social
 Security,
                                     Defendant-Appellee.


                     ____________________

        Appeal from the United States District Court for the
                    Southern District of Illinois.
      No. 13-cv-1160-CJP — Clifford J. Proud, Magistrate Judge.
                     ____________________

        ARGUED JULY 8, 2015— DECIDED JULY 24, 2015
                 ____________________

   Before POSNER, SYKES, and HAMILTON, Circuit Judges.
    POSNER, Circuit Judge. Price, who appeals from the deci-
sion of the district court upholding the Social Security Ad-
ministration’s 2013 denial of his claim for Supplemental Se-
curity Income (benefits for low-income people who are aged,
blind or disabled, Browning v. Colvin, 766 F.3d 702, 703 (7th
Cir. 2014)), is an almost illiterate, mentally retarded (“intel-
2                                                  No. 15-1444


lectually disabled” is the currently favored term, id.) 44-year-
old who also suffers from psychiatric ailments. It appears
that between 1988 and 2010 he received SSI benefits intermit-
tently, but the record does not indicate what the basis for ad-
judging him disabled was. In fact the record is a mess, which
does not reflect well on the Social Security Administration’s
ability to maintain records. All we know, so far as the past is
concerned, is that he was adjudged disabled in 1988, 1991,
and 2007, and that his benefits should have been terminated
in 2005 because that year he was sent to prison for a felony
sex offense and imprisonment for a felony automatically
terminates entitlement to disability benefits, 20 C.F.R.
§ 404.468—a prison inmate doesn’t need an income. Yet how
then to explain the third disability award, made in 2007 yet
listing a termination date of 2006—and he was still in prison
in 2007. The confusion is hopeless.
     There is no suggestion that the award of benefits in 1988
or 1991 was erroneous (and no explanation for why there
were two awards) or that, had he not been sent to prison, his
benefits might have been terminated on some other ground.
This history creates a presumption that had it not been for
his being sent to prison he would still be receiving the bene-
fits stream that began in 1988.
    Paroled in 2010, he forthwith applied for the same bene-
fits that he had received before he entered prison, and being
turned down sought judicial relief, culminating in his appeal
to us.
    Since his release from prison he has been under the care
of a psychiatrist named Elbert Lee, who has diagnosed him
with a major depressive disorder and antisocial personality
disorder and has prescribed antidepressant and antipsychot-
No. 15-1444                                                  3


ic medicine to treat these conditions. Price has told Dr. Lee
that he’s afraid of people and hears voices telling him that
he’s no good. Two psychologists after examining Price’s file
concluded that he takes great pains to avoid people (an ex-
ample being that he shops for groceries at 1:00 a.m.), has
made only a marginal adjustment to adult life, has a chronic
mood disorder that manifests itself in depression, also has
an anxiety disorder, an antisocial personality disorder and a
learning disability, and his intellectual abilities are very
modest—his only IQ score in the record is 65; an IQ below 70
is in the retarded zone. To top it all off he has an adjustment
disorder (basically, going to pieces under stress). Yet the two
psychologists thought that despite Price’s mental and psy-
chiatric problems he is capable of work-related activity. One
said he can follow simple, repetitive instructions but would
have difficulty with persistence in the workplace, the other
that his mental capacity is equal to performing simple tasks.
A third psychologist agreed with the other two. All three are
retained by the Social Security Administration to determine
whether an applicant for benefits has mental problems. Only
one of the three examined Price, however.
    The month after the psychologists’ evaluation, Price may
have tried to kill himself by overdosing on his antipsychotic
medication. He said he wasn’t trying to kill himself—that
“he was having problems with sleep and he took too many
to get sleep.” But in the emergency room, to which he was
taken to deal with the overdose, his (future) wife (at the time
his girlfriend) said he’d told her it was a suicide attempt,
and he was admitted to the hospital involuntarily. Dr. Lee,
concerned with Price’s condition, prescribed a variety of
medications to treat his complaints of depression, paranoia,
sleep problems, and hearing voices and thumping noises.
4                                                 No. 15-1444


Attending counseling sessions at a behavioral health center,
Price reported hearing voices (again), worrying that people
would hurt him, and feeling like “less than a man” because
he had “difficulty finding a job due to his criminal back-
ground and parole status.” One of the counselors noted
Price’s “lack of motivation and hope, being tearful, [and]
changes in sleeping and eating patterns.”
   Price had two more relapses after his may-have-been at-
tempted suicide. Reacting to a threat by his wife (who also
has mental illness, is described in the record as “mentally
unstable,” and like her husband has a criminal record) to
leave him, he asked the counselor for “crisis intervention”
and expressed “an overwhelming fear of what would hap-
pen to him.” Several months later he called the police after
arguing with his wife and asked to be taken to a hospital
emergency room; they obliged him, but he was quickly dis-
charged with instructions to see Dr. Lee.
    Price made some progress toward minimal normality as
a result of the medications that Dr. Lee prescribed for him.
But Lee described the three relapses of the preceding year
(mainly 2011) as “mental breakdowns” and opined that
Price’s mental problems would make him miss an average of
three days a month from work were he employed—which
would (the vocational expert at Price’s hearing testified) dis-
qualify him from gainful employment.
    In counseling, Price reported having difficulty adjusting
to life outside of prison—he said he’d been comfortable in
prison because he had had a cell to himself and therefore
hadn’t had to interact with other people—and also reported
leaving a Wal-Mart in which he was shopping “because he
felt someone was going to hurt him there.” A counselor who
No. 15-1444                                                   5


is certified as a qualified mental health professional (like the
counselor we mentioned earlier) noted Price’s self-reported
rating of the severity of his symptoms of mental disorder as
9.5 to 10 out of 10, which if accurate would tend to confirm
the accuracy of the diagnoses of major depression, adjust-
ment disorder compounded by anxiety and depression, and
a learning disorder (presumably related to Price’s very low
IQ).
    In the spring of the following year, 2012, Price had a
fourth breakdown: after again arguing with his wife, he was
found walking on the side of a highway. This dangerous ac-
tivity somehow violated the terms of his parole, but alt-
hough his parole officer reported that the violation was not
serious enough to warrant revoking parole he had Price
jailed for the next ten months “for [Price’s] own well-being”
because of his mental instability. Price didn’t object to being
jailed. He said: “I don’t think I’ll have any problems han-
dling being here.”
    The acronym GAF (“Global Assessment of Functioning”)
refers to a scale of 1 to 100 used by mental health clinicians
and physicians to help determine how well a person is doing
in adjusting to the psychological and other challenges of liv-
ing; the higher the score, the better he’s doing. Criticized for
subjectivity, the GAF is no longer widely used by psychia-
trists and psychologists, but it was still in common use and
frequently referred to in social security disability hearings
during the period between Price’s release from prison on pa-
role in 2010 and his hearing before the administrative law
judge in 2013, and the judge recited Price’s scores. Remarka-
bly, it may seem, when he was not in prison or jail his GAF
scores were low (below 50), indicating poor adjustment. But
6                                                  No. 15-1444


when he was jailed after the walk along the highway, his
scores soared into the 50 to 68 range, which signifies only
moderate difficulty in social or occupational functioning.
This peculiar-seeming pattern was, however, consistent with
Price’s antisocial personality (and with his insouciance—
another manifestation of that personality—about being jailed
for the trivial parole violation), since jail or prison requires
minimum socializing. After his release from jail his GAF
score quickly plummeted to 33. A counselor noted that Price
was withdrawn, made poor eye contact, and experienced
hallucinations and paranoid delusions, and concluded that
Price was schizophrenic and his intellectual functioning
borderline.
    One would think that such a combination of intellectual
inadequacy and psychiatric abnormality would render a
person incapable of gainful employment, and therefore total-
ly disabled within the meaning of the social security disabil-
ity statute and regulations. The administrative law judge,
however, seconded by the magistrate judge, ruled that Price
was not disabled. But the reasons they gave are unconvinc-
ing.
     Cherry picking Price’s GAF scores, the administrative
law judge zeroed in on his scores between 50 and 68 and
concluded that they showed that Price was recovering from
his various mental ailments. The judge overlooked the fact
that the high scores, because attributable to Price’s being in
jail, reinforced rather than undermined the diagnoses of an-
tisocial personality disorder and paranoia. The judge ig-
nored the plunge in Price’s GAF score to 33 after Price was
released from jail, where he had felt safe (a symptom of his
antisocial personality disorder), and discredited Dr. Lee’s
No. 15-1444                                                   7


testimony on the ground that it was based on what Price had
told him—and how could Price (whom the judge on scanty
evidence described as “manipulative”) be trusted? But psy-
chiatric assessments normally are based primarily on what
the patient tells the psychiatrist, so that if the judge were
correct, most psychiatric evidence would be totally excluded
from social security disability proceedings—a position we
rejected in Adaire v. Colvin, 778 F.3d 685, 688 (7th Cir. 2015).
Dr. Lee is reputable and based his testimony on Price’s 23
visits to him over the course of two years. His professional
training and experience would have taught him how to dis-
count exaggerated statements by his patients.
    The administrative law judge also discredited Dr. Lee’s
opinion on the ground that Lee’s records showed that Price
had improved with medication but that his opinion of
Price’s mental state failed to acknowledge those improve-
ments. But Price’s breakdowns during the course of his
treatment by Dr. Lee were evidence that he did not improve
significantly with medication.
    Similarly off center was the administrative law judge’s
remark that “there is little evidence in the record from treat-
ing sources” to support Price’s testimony that he has diffi-
culty sleeping at night and as a result sleeps a great deal dur-
ing the day. Price complained to Dr. Lee that he sleeps dur-
ing the day, that his sleep cycle is reversed, and that his
medication does not help him sleep; Dr. Lee believed him,
and the administrative law judge had no reason to disbelieve
him.
   As is common in social security disability proceedings,
the administrative law judge inferred from Price’s ability to
perform simple household chores, such as cooking food in a
8                                                    No. 15-1444


microwave oven and mowing the lawn, that he could be
gainfully employed. We’ve criticized casual inferences of
ability to engage in gainful employment from ability to per-
form simple household chores, Hughes v. Astrue, 705 F.3d
276, 278–79 (7th Cir. 2013), noting that it’s easier—especially
for someone with an antisocial psychiatric disorder—to
work in one’s own home, at one’s own pace, at one’s own
choice of tasks, than to work by the clock under supervision
in a place of business. Moreover, one of the counselors rated
Price’s ability to prepare food and clean the house as “se-
verely impaired” and another noted that Price’s auditory
hallucinations “interfere with his daily life and routine.” Un-
surprisingly, there is no evidence that he ever held a job
when he was in prison or jail, and it has been many years
since he had even sporadic employment.
    The administrative law judge used Price's denial that he
had overdosed in an attempt to kill himself as a reason to
discredit him. Although attempted suicide by overdose is
often a cry for help rather than a serious attempt to kill one-
self, the fact that one overdoses on pills for reasons other
than to kill oneself is not proof of mental stability, as the
judge seemed to think. He also thought it telling evidence
against Price that he’d sought psychiatric treatment “in part,
to get help in getting disability [benefits].” There is nothing
wrong with seeking such benefits, and when the benefits
sought are for a psychiatric disability the applicant must visit
psychiatrists or other mental health experts in order to build
a case for benefits.
     And finally the administrative law judge improperly be-
littled the gravity of Price’s aversion to social interaction as a
“not unreasonable” response to his spell on house arrest and
No. 15-1444                                                   9


his being a sex offender. But house arrest cannot explain his
decision to shop for groceries at 1:00 a.m. in order to avoid
people, when he had been given permission to shop for gro-
ceries at any time of the day. And being a sex offender does
not explain why Price suffered from auditory hallucinations
before he was convicted of a sex offense.
    The magistrate judge essentially just summarized the
administrative law judge’s findings, but made an unforced
error when he said that the administrative law judge’s “de-
tailed discussion of Dr. Lee’s records” included a reference
to a statement by Dr. Lee “that plaintiff had three episodes
of decompensation [mental breakdown] in the last fourteen
months, an assertion which is clearly not supported by his rec-
ords” (emphasis added). No, the records report the three
breakdowns, which are three of the four that we noted earli-
er in this opinion. What the administrative law judge had
said was that Dr. Lee’s records did not show repeated and
extended episodes of decompensation that would lead to an
automatic finding of disability. He rightly did not cite this as
a basis for giving Dr. Lee’s opinion little weight, because the
form that Lee had filled out concerning Price’s condition
asked just for the number of episodes of decompensation,
not how long they lasted.
    The unavoidable conclusion is that the judgment of the
district court must be and it therefore is reversed with direc-
tions to remand the case to the Social Security Administra-
tion for reconsideration of its denial of SSI benefits to Price.